Exhibit 10.11




FIRST AMENDMENT
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.


This FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Company”) is made
as of July 10, 2017 (this “Amendment”), by HOSPITALITY INVESTORS TRUST, INC., a
Maryland corporation, as general partner (the “General Partner”). Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
given to such terms in the Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as March 31, 2017 (the “Partnership Agreement”).
RECITALS:
WHEREAS, on July 3, 2017, the General Partner issued certain restricted shares
of Common Stock pursuant to its Employee and Director Incentive Restricted Stock
Plan (the “Plan”) and certain restricted shares of Common Stock were forfeited
pursuant to the Plan (collectively the “Plan Issuances and Forfeitures”);
WHEREAS, in accordance with Section 4.2(b)(iii) of the Partnership Agreement,
the General Partner has the power to issue additional Partnership Units to
reflect the Plan Issuances and Forfeitures;
WHEREAS, pursuant to Section 5.1(d) of the Partnership Agreement the Company
issued PIK Distributions to the Initial Preferred LP on June 30, 2017;
WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to to accurately reflect at
all times the information to be contained thereon; and
WHEREAS, pursuant to Section 4.3(b) of the Partnership Agreement, the General
Partner is authorized to take such steps in its sole and absolute discretion.
NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:
Section 1. Amendments. Exhibit A of the Partnership Agreement is hereby amended
and restated in its entirety in the form attached hereto as Exhibit A.
Section 2. Miscellaneous.
(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.







--------------------------------------------------------------------------------

Exhibit 10.11


(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------


Exhibit 10.11


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.


GENERAL PARTNER:


HOSPITALITY INVESTORS TRUST, INC.




By:     s/s/Jonathan P. Mehlman
Name: Jonathan P. Mehlman     
Title: CEO and President









































































--------------------------------------------------------------------------------

Exhibit 10.11






EXHIBIT A





Amended and Restated as of July 3, 2017

Partners’ Contributions and Partnership Interests


Name and Address of Partner
Type of Interest
Type of Unit
Capital Contribution (Stated Value with respect to Class C Units)
Number of Partnership Units
Percentage Interest


Hospitality Investors Trust, Inc.
(3950 University Drive, Fairfax, Virginia, 22030)


General Partner Interest
GP Units
$
200,000


8,888
0.02%
Limited Partner Interest
OP Units
$
826,047,250


39,609,945
99.98%


Brookfield Strategic
Real Estate
Partners II Hospitality
REIT II LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Limited Partner Interest
Class C
Units - Purchase Agreement


$135,000,000


9,152,542.37
__
Class C
Units -
PIK
Distributions
$1,725,000
116,949.15
__


BSREP II Hospitality II Special GP OP LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Special General
Partner Interest
None
None


N/A
__






